§»\\

FI L ED
iut 2a 

Clerk, U.S. D' r‘
Courts for the|f)irs|frti¢§i ita

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LEAVON Z. REEVES,

Plaintiff,
v.  Civil Action No.  
JUDGE ANN O’REGAN KEARY

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
pro se complaint. The application will be granted and the complaint will be dismissed.

It appears that The Hon. Ann O’Regan Keary, Associate Judge of the Superior Court of
the District of Columbia, presided over plaintiffs criminal case, and that, upon his conviction,
she imposed a sentence of two years’ probation, a punishment he contends falls "outside of the
sentencing guidelines for two misdemeanor’s [sic] assault and attempt[ed] possession of a
dangerous weapon." Compl. at 5; see id. at 6. Plaintiff alleges that Judge Keary violated his
constitutional rights, and he asks that the criminal cases be "removed from [his] records and that
judge . . . Keary [be] bar[r]ed from every having contact with [him] again for any reason." Id. at
6.

Judge Keary enjoys absolute immunity from liability for damages for acts committed
within her judicial jurisdiction. See Mirales v. Waco, 502 U.S. 9 ( 1991); Forrester v. White, 484
U.S. 219 (1988); Bradley v. Fisher, 13 Wall. 335, 20 L. Ed. 646 (1872). The prosecution of
plaintiffs criminal case falls within her jurisdiction, as the Superior Court has jurisdiction over
criminal cases under any law applicable exclusively to the District of Columbia. See D.C. Code

§ ll-923. Furthennore, a civil action in federal court against the sentencing judge is not the

proper method for pursuing a challenge to his sentence, Under District of Columbia law, a
prisoner convicted and sentenced in the Superior Court may file a motion in that court to vacate,
set aside, or correct his sentence "upon the ground that (l) the sentence was imposed in violation
of the Constitution of the United States or the laws of the District of Columbia, (2) the court was
without jurisdiction to impose the sentence, (3) the sentence was in excess of the maximum
authorized by law, [or] (4) the sentence is otherwise subject to collateral attack[.]” D.C. Code §
23-1 l 0(a).

The Court will dismiss this action because the complaint fails to state a claim upon which
relief can be granted. See 28 U.S.C. §l9l5(e)(2)(B)(ii). An Order consistent with this

Memorandum Opinion is issued separately.

C!es »